DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed January 27th, 2022 have been entered. Objection to claim 5 in the Office Action dated December 6th, 2021 was traversed and overcame by cancellation. Claims 2, 3, 5, 8, 12, and 13 have been canceled. Claims 1, 7, and 9-11 are amended. Claims 1, 4, 6, 7, 9-11, and 14 are pending. 

Response to Arguments
Applicant's arguments filed on January 27th, 2022 have been fully considered but they are not persuasive.
Regarding amended claims 1, 7, and 9-11, please see the new grounds of 35 USC § 103 rejection below.
Regarding the argument that “blood does not flow laterally away from the axial direction in Steegers” on page 1 of Applicant’s Remarks, Steegers discloses in [0017] that “the ridge provide for a directed outflow of the blood away from the openings of the catheter.” As shown in Fig. 3, “the ridges 16 and/or 18 can be of different length (FIG. 3a), can run slightly curved in respect to the longitudinal axis of the catheter” ([0055]). Steegers also discloses that “the distal ends 20 of the ridges 16 start to raise/incline in a certain, short distance from the very end of the tip” in [0052]. Whether viewed 
Furthermore, a recitation of the intended use of the claimed invention, such as “flow laterally away from the axial direction,” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the argument that “blood flowing between the pair of ridges does not further encounter any other ridge or other structure that would redirect the flow” and that “annotation of Figure 3b uses hindsight to revise the disclosure of Steegers based on the present application” on page 2 of Applicant’s Remarks, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While Steegers fails to explicitly disclose that the second projection is a pair of second projections and that a gap is formed between the pair of second projections which is axially aligned with the first projection, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the duplication and rearrangement of parts have been held in the courts to be an obvious matter of design choice in the absence of persuasive evidence that the duplication and/or rearrangement of parts yields unexpected results (see MPEP 2144.04).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection, as shown in Annotated Fig. 3b below, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel.
Annotated Fig. 3b merely shows one of the possible configuration of the ridges that one of ordinary skill in the art would have arrived at given Steegers’ disclosures regarding the numbers and the arrangements of the ridges in [0052]-[0057], in order to optimize the blood flow characteristics suitable for the catheterization of the target vessel.

Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:
“the second projections” in line 19 of claim 1 should be --the pair of second projections-- for antecedent clarity.
“a second projections” in line 18 of claim 7 should be --a second projection-- to follow proper plurality grammar conventions.
“a gap” in line 4 of claim 9 should be --the gap-- for antecedent clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pair
The remaining claims 9-10 are also rejected based on their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steegers et al. (US 20120065569).
Regarding claim 1, Steegers discloses a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) extending in an axial direction for allowing passage of blood into a body (Fig. 2a; “blood and fluids”, Abstract & [0004]), comprising: 
a blood feeding lumen 24 (“return lumen”, [0052]) extending in the axial direction (Fig. 2a); 
a cylindrical connector body (Fig. 1C & 2b) receiving the blood feeding lumen 24 (Fig. 2a) and having a blood feeding side hole 14 (“opening”; Fig. 1B & 1C) formed in an 
wherein the blood feeding side hole 14 (“opening”, [0052]) has a distal end 24 (Fig. 2a) and a proximal end (Fig. 1B), and 
wherein a blood flow passing into the body via the blood feeding side hole 14 flows laterally away from the axial direction (“blood flow … is systematically directed and guided … by means of the ridges 18, out of the return lumen 24”, [0058]); and 
a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1) and rises in a direction intersecting with the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1; [0052]); 
wherein the rectification part 18 comprises: 
a first projection (see annotated Fig. 1B below); and 
a second projection (see annotated Fig. 1B below) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B below) and laterally offset from each other with respect to the axial direction (see Annotated Fig. 1B below), 
wherein the blood which collides with the second projections is guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B & 3C), and 
guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B & 3C).

    PNG
    media_image1.png
    244
    724
    media_image1.png
    Greyscale
 
Annotated Fig. 1B
Steegers fails to explicitly disclose that 
the second projection is a pair of second projections and that
a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further discloses that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the duplication and rearrangement of parts have been held in the courts to be an obvious matter of design choice in the absence of persuasive evidence that the duplication and/or rearrangement of parts yields unexpected results (see MPEP 2144.04).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection (see Annotated Fig. 3b below), as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel.





    PNG
    media_image2.png
    405
    237
    media_image2.png
    Greyscale

Annotated Fig. 3b



    PNG
    media_image3.png
    517
    415
    media_image3.png
    Greyscale

Annotated Fig. 3C

Regarding claim 4, Steegers discloses the blood feeding lumen 24 (“return lumen”, [0052]; Fig. 2a) has 
an inclined portion (“ramp-like”, [0033]) inclined from the blood feeding lumen 24 toward the blood feeding side hole 14, and 
wherein the rectification part 18 is disposed on the inclined portion (“cross sectional dimensions of the ridge may be such … that they vary over their length”, [0033]).

Regarding claim 6, Steegers discloses 
a blood removing lumen 22 (“intake lumen”, [0052]; Fig. 2a) provided in parallel with the blood feeding lumen 24 (“return lumen”, [0052]; Fig. 2a); and 
a blood removing hole 12 (“opening”, [0052]; Fig. 2a) communicating with the blood removing lumen 22 (Fig. 2a).

Regarding claim 7, Steegers discloses a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) for feeding blood into a vessel of a body (“positioned within a vessel of a patient”; [0016]) and for removing blood from the body (“the inflow and/or the return of the blood”; [0017]), comprising: 
a blood feeding lumen 24 (“return lumen”; [0052]) generally extending along an axial direction from a proximal end receiving oxygenated blood to a distal end ([0052]; Fig. 2a); 
a cylindrical connector body (Fig. 1C & 2b) having a blood feeding side hole 14 (“opening”; Fig. 1B & 1C)  communicating with the distal end of the blood feeding lumen 24 (Fig. 2a), 
wherein the blood feeding side hole 14 has a distal end and a proximal end along the axial direction (Fig. 1B); 
a blood removing lumen 22 (“intake lumen”, [0052]; Fig. 2a) generally extending alongside the blood feeding lumen 24 (“return lumen”, [0052]; Fig. 2a) at a proximal end of the connector body (fig. 2a); 
 (“opening”, [0052]; Fig. 2a), wherein the blood removing lumen 22 extends distally from the connector body to the blood removing tip (fig. 2a); and 
a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1B) defining a deflection surface that is sloped with respect to the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1B), 
wherein the rectification part 18 comprises: 
a first projection (see Annotated Fig. 1B above); and 
a second projections (see Annotated Fig. 1B above) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B above) and laterally with respect to the axial direction (see Annotated Fig. 1B above); 
wherein a blood flow which collides with the second projection is guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B), and 
wherein a blood flow passing through collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B).
Steegers fails to explicitly disclose that a gap is formed between the pair of second projections.
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further discloses that “the more than one ridges may run parallel with respect to one another or not” ([0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections. Furthermore, the duplication and rearrangement of parts have been held in the courts to be an obvious matter of design choice in the absence of persuasive evidence that the duplication and/or rearrangement of parts yields unexpected results (see MPEP 2144.04).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a gap is formed between the pair of second projections (see Annotated Fig. 3b below), as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel.

Regarding claim 9, Steegers does not explicitly disclose 
a third projection laterally offset from the second projection with respect to the axial direction; 
wherein a gap is formed between the second and third projections which is axially aligned with the first projection. 
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]). Steegers further discloses that the projections may be laterally offset or axially aligned (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a third projection laterally offset from the second projection with respect to the axial direction; wherein a gap is formed between the second and third projections which is axially aligned with the first projection for the purpose of providing the ideal blood flow characteristics suitable for the catheterization of the target vessel, since the duplication and rearrangement of parts have been held to be an obvious matter of design choice to one of ordinary skill in the art.

Regarding claim 10, Steegers discloses at least one of the projections has a streamline shape (“conical shaped, semi-circle shaped … or wavelike”, [0036]).

Regarding claim 11, Steegers discloses a method of dispersing blood flow  from a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) feeding blood into a vessel (“method … comprises the steps of … inserting blood into … vessel”, [0043]), comprising the steps of: 
conveying oxygenated blood along a blood feeding lumen 24 (“return lumen”; [0052]) generally extending along an axial direction from a proximal end to a distal end ([0052]; Fig. 2a); 
conveying the blood through a blood feeding side hole 14 (Fig. 1B) in a cylindrical connector body (Fig. 1C & 2b) that communicates with the distal end of the blood feeding lumen 24 (Fig. 2a), 
wherein the blood feeding side hole 14 has a distal end and a proximal end along the axial direction (Fig. 1B); and 
dispersing the blood flow across the blood feeding side hole 14 by impinging on a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1B) and that defines a deflection surface that is sloped with respect to the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1B).
wherein the rectification part 18 (“ridges”, [0052]) comprises: 
a first projection (see Annotated Fig. 1B above); and 
a second projection (see Annotated Fig. 1B above) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B above) and laterally offset from each other with respect to the axial direction (see Annotated Fig. 1B above), 
guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B), and 
wherein the blood collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B).
Steegers fails to explicitly disclose that 
the second projection is a pair of second projections and that
a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further discloses that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the duplication and rearrangement of parts have been held in the courts to be an obvious matter of design choice in the absence of persuasive evidence that the duplication and/or rearrangement of parts yields unexpected results (see MPEP 2144.04).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection (see Annotated Fig. 3b above), as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel.

Regarding claim 14, Steegers discloses at least one of the projections has a streamline shape (“conical shaped, semi-circle shaped … or wavelike”, [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785